Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following reasons:
Fig. 7 lacks units and description of the right y-axis. 
Fig. 9 includes a legend denoting 2 plotted lines, only one plotted line is shown on the graph. 
Fig. 7 and Fig. 8 of the drawings received January 26, 2022 contradict Fig. 7 and Fig. 8 of the drawings received February 5, 2020. 
The legends of Fig. 7 and Fig. 8 of the new drawings are opposite to that of the original drawings while the plots are the same.

    PNG
    media_image1.png
    402
    1095
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    1117
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 2, line 3, “a air gap” is changed to --an air gap--.
	In claim 3, line 4, “a air gap” is changed to --an air gap--.
	In claim 5, lines 2-3, “a air gap” is changed to --an air gap--.
	In claim 6, line 2, “a air gap” is changed to --an air gap--.
	In claim 7, line 2, “a air gap” is changed to --an air gap--.
	In claim 9, line 2, “a air gap” is changed to --an air gap--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, and its dependents, are allowed for inclusion of limitations:
a second magnetic isolation bridge (15) is formed between the each of the magnetic isolation holes (11) and a corresponding magnetic steel groove (2), and a width of an outer side of the second magnetic isolation bridge (15) is greater than a width of an inner side of the second magnetic isolation bridge (15).
Independent claim 11, and its dependents, are allowed for inclusion of limitations:

0.7≥C/F≥0.2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834